Citation Nr: 1242134	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-48 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypoglycemia.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for cataracts, status post surgery.  

4.  Entitlement to service connection for gallbladder removal.  

5.  Entitlement to service connection for pes planus.  

6.  Entitlement to service connection for left elbow disability.  

7.  Entitlement to service connection for left knee disability.  

8.  Entitlement to service connection for left ankle disability.  

9.  Entitlement to service connection for left thigh disability.  

10.  Entitlement to service connection for right knee disability.  

11.  Entitlement to service connection for right hip disability.  

12.  Entitlement to service connection for lumbar spine disability.  

13.  Entitlement to service connection for cervical spine disability.  

14.  Entitlement to service connection for disability manifested by abnormal blood count.  

15.  Entitlement to service connection for disability manifested by elevated cholesterol/triglycerides.  

16.  Entitlement to service connection for disability manifested by abnormal electrocardiogram (EKG).  

17.  Entitlement to service connection for disability manifested by ear pain.  

18.  Entitlement to service connection for a rash on back, including as a result of exposure to ionizing radiation/and or mustard gas exposure.  

19.  Entitlement to service connection for pulmonary disability, to include as due to exposure to ionizing radiation.  

20.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to mustard gas exposure.  

21.  Entitlement to service connection for prostatitis, status post surgery, to include as a result of asbestos exposure.  

22.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from January 1951 to December 1952.  His awards and decorations include the Combat Infantryman's Badge.  He also had service in the United States Army Reserves (USAR) from December 1952 to December 1955, and from March 1961 to July 1984.  This reserve period included periods of inactive duty training (INACDUTRA) and active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

When the case was previously before the Board, in June 2010, service connection was denied for a right ear hearing loss, and residuals of a muscle (gastrocnemius) tear of the right leg.  Earlier effective dates for service connection for tinnitus and a left ear hearing loss; and, an initial compensable rating for a left ear hearing loss were also denied.  The remaining issues were remanded for further development.  Review of the file shows that the requested development has been substantially completed, so the Board now proceeds with its review of the appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for pulmonary disability, to include as due to exposure to ionizing radiation, and entitlement to service connection for GERD, including as due to exposure to mustard gas, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have hypoglycemia when he filed his claim and has not had it at any time since.  

2.  Hypoglycemia was not incurred in or aggravated by disease or injury during the Veteran's active service, and is not proximately due to or the result of service-connected disability.  

3.  Hypertension was not present during the Veteran's active service and was not manifest to any degree within the year after he completed his active service.  

4.  Hypertension began long after the Veteran completed his active service and was not incurred in or aggravated by disease or injury during his active service and is not proximately due to or the result of service-connected disability.  

5.  Cataracts, status post surgery were not incurred in or aggravated by disease or injury during the Veteran's active service and are not proximately due to or the result of service-connected disability.  

6.  Residuals of gallbladder removal were not incurred in or aggravated by disease or injury during the Veteran's active service and are not proximately due to or the result of service-connected disability.  

7.  Pes planus was not incurred in or aggravated by disease or injury during the Veteran's active service and is not proximately due to or the result of service-connected disability.  

8.  The Veteran does not currently have a left elbow disability and such disability was not manifested at any time during the processing of the claim.  

9.  A left elbow disability was not incurred in or aggravated by disease or injury during the Veteran's active service and is not proximately due to or the result of service-connected disability.  

10.  A left knee disability was not incurred in or aggravated by disease or injury during the Veteran's active service and is not proximately due to or the result of service-connected disability.  

11.  Arthritis of the left knee was not manifested to any degree within the first year after the Veteran completed his active service.  

12.  The Veteran does not currently have a left ankle disability and such disability was not manifested at any time during the processing of the claim.  

13.  A left ankle disability was not incurred in or aggravated by disease or injury during the Veteran's active service and is not proximately due to or the result of service-connected disability.  

14.  The Veteran does not currently have a left thigh disability and such disability was not manifested at any time during the processing of the claim.  

15.  A left thigh disability was not incurred in or aggravated by disease or injury during the Veteran's active service and is not proximately due to or the result of service-connected disability.  

16.  A right knee disability was not incurred in or aggravated by disease or injury during the Veteran's active service and is not proximately due to or the result of service-connected disability.  

17.  Arthritis of the right knee was not manifested to any degree within the first year after the Veteran completed his active service.  

18.  The Veteran does not currently have a right hip disability and such disability was not manifested at any time during the processing of the claim.  

19.  A right hip disability was not incurred in or aggravated by disease or injury during the Veteran's active service and is not proximately due to or the result of service-connected disability.  

20.  A lumbar spine disability was not incurred in or aggravated by disease or injury during the Veteran's active service and is not proximately due to or the result of service-connected disability.  

21.  Arthritis of the lumbar spine was not manifested to any degree within the first year after the Veteran completed his active service.  

22.  A cervical spine disability was not incurred in or aggravated by disease or injury during the Veteran's active service and is not proximately due to or the result of service-connected disability.  

23.  Arthritis of the cervical spine was not manifested to any degree within the first year after the Veteran completed his active service.  

24.  A disability manifested by an abnormal blood count was not incurred in or aggravated by disease or injury during the Veteran's active service and is not proximately due to or the result of service-connected disability.  

25.  A disability manifested by elevated cholesterol/triglycerides was not incurred in or aggravated by disease or injury during the Veteran's active service and is not proximately due to or the result of service-connected disability.  

26.  The Veteran's EKG abnormality was not present during his active service, ACDUTRA or INACDUTRA.  

27.  A disability manifested by abnormal electrocardiogram (EKG) was not incurred in or aggravated by disease or injury during the Veteran's active service and is not proximately due to or the result of service-connected disability.  

28.  A disability manifested by ear pain was not present when the Veteran filed his claim or since then.  

29.  A disability manifested by ear pain was not incurred in or aggravated by disease or injury during the Veteran's active service and is not proximately due to or the result of service-connected disability.  

30.  The Veteran was not exposed to mustard gas during his active service.  

31.  The Veteran was not exposed to ionizing radiation during his active service.  

32.  A rash on the back was not a result of exposure to ionizing radiation/and or mustard gas exposure.  

33.  A chronic rash on the back was not incurred in or aggravated by disease or injury during the Veteran's active service and is not proximately due to or the result of service-connected disability.  

34.  The Veteran does not have post surgical residuals of prostatitis as a result of exposure to asbestos.  

35.  Prostatitis was not incurred in or aggravated by disease or injury during the Veteran's active service and is not proximately due to or the result of service-connected disability.  

36.  The Veteran does not have PTSD or other acquired psychiatric disability.  

37.  A psychiatric disability, to include PTSD, was not incurred in or aggravated by disease or injury during the Veteran's active service and is not proximately due to or the result of service-connected disability.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for hypoglycemia have not been met.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

3.  The criteria for service connection for cataracts, status post surgery have not been met.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

4.  The criteria for service connection for gallbladder removal have not been met.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

5.  The criteria for service connection for pes planus have not been met.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

6.  The criteria for service connection for left elbow disability have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

7.  The criteria for service connection for left knee disability have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

8.  The criteria for service connection for left ankle disability have not been met.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

9.  The criteria for service connection for left thigh disability have not been met.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

10.  The criteria for service connection for right knee disability have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

11.  The criteria for service connection for right hip disability have not been met.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

12.  The criteria for service connection for lumbar spine disability have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

13.  The criteria for service connection for cervical spine disability have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

14.  The criteria for service connection for disability manifested by abnormal blood count have not been met.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

15.  The criteria for service connection for disability manifested by elevated cholesterol/triglycerides have not been met.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

16.  The criteria for service connection for disability manifested by abnormal electrocardiogram (EKG) have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

17.  The criteria for service connection for disability manifested by ear pain have not been met.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

18.  The criteria for service connection for a rash on back, including as a result of exposure to ionizing radiation/and or mustard gas exposure, have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.316 (2012).  

19.  The criteria for service connection for prostatitis, status post surgery, to include as a result of asbestos exposure have not been met.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

20.  The criteria for service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD) have not been met.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The September 2007, November 2007, and April 2008 notices provided information on how to substantiate claims for service connection, and advised the Veteran of the criteria for assigning disability ratings and effective dates should the underlying claims for service connection be granted.  The September 2007 letter also informed the Veteran of the criteria for claims for exposure to ionizing radiation, mustard gas or lewisite during service.  The November 2007 letter also provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim for service connection, as well as an explanation of what evidence was to be provided by him and what evidence VA would attempt to obtain on his behalf.  The November 2007 letter also informed the Veteran of the criteria for claims for exposure to asbestos during service.  The April 2008 letter also informed the Veteran of the criteria for claims for secondary service connection.  All of the letters informed the Veteran of the availability of representation by Veteran's service organizations and included lists of VSO who were available to assist him with his claim.  

The Veteran has had a meaningful opportunity to participate in the development of his claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Additionally, the Veteran has not asserted or demonstrated any prejudice with regard to the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's active duty service treatment records (STRs) and service personnel records (SPRs) are unavailable.  These records were presumed destroyed in a 1973 fire at the National Personnel Records Center (NPRC), a military records repository.  The only active service medical record available is the December 1952 separation examination.  Copies of the Veteran's USAR treatment records and personnel records are in the file.  When, as here, at least a portion of the STRs are lost or missing, through no fault of the Veteran, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist him in developing his claim, and to explain the reasons and bases for its decision ...."See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Given the unsuccessful attempts, evident from the record, by VA to obtain his complete STRs and SPRs, the Board finds that additional attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2) and (c)(3).  

The Veteran's available post-service treatment records have also been obtained.  He has had VA examinations and medical opinions have been obtained.  He has declined the offer of a hearing.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Background

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board specifically finds that any evidence not discussed does not support the claims.   

The Veteran's service records for his period of active service from January 1951 to December 1952 are not available and are thought to have been lost in the 1973 NPRC fire.  However the Veteran's December 1952 service separation examination is in the file.  This examination is entirely normal in every respect, except for a note by the examiner of a report of anal pruritis within the past 6 months.  

The file also contains extensive private and USAR medical records extending over a period of 32 years.  These records containing both INACDUTRA, ACDUTRA, and extensive private and non-duty period medical records reveal that the Veteran was treated for an ankle injury in June 1972.  The injury was not in the line of duty, as the record reveals he injured the ankle prior to reporting for "active duty."  He was restricted to light duty.  He reportedly injured his left knee during a weekend drill in June 1974, was treated, and returned to duty.  In USAR physical examination histories he reported that he sustained a right leg, muscle tear gastrocnemius during a weekend drill in January 1981.  An April 1981 record from the Fort Sam Houston Army Hospital shows that he was seen for a follow up of a gastrocnemius injury.  He was noted to be doing well and the injury was considered mild.  However there is no evidence of any current disorders, complaints, or treatment for any injuries, disorder, or conditions incurred during active service, INACDUTRA, or ACDUTRA.  

Service Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2012).  This is a critical point to make in this case.  Service connection is not assumed simply because some symptoms are mentioned in the service treatment records.  There must be a competent nexus between the current disability and the disease or injury in service.  If medical causation is not involved, lay statements may be adequate to establish a continuity of symptoms.  See Falzone v. Brown, 8 Vet. App. 398 (1995).  However, evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as cardiovascular-renal disease, arthritis, and psychoses are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  

Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. §§ 3.6(c), (d), 3.303.  

In this case, it must be emphasized that service connection does not attach to all disabilities that are manifested while the Veteran is a member of the Reserves or National Guard.  Service connection is given only for disabilities due to disease or injury incurred in or aggravated while actually on active duty.  Consequently, the periodic examinations given while a person is a member of the Reserves or National Guard may show that he or she does not have a disability, but if a disability is present, it was not necessarily incurred or aggravated while performing active duty, ACDUTRA or INACDUTRA.  That is, the mere report of a condition on the periodic examinations for reserve service does not show that the condition was connected to active service, qualifying for service connection.  

Service connection may also be granted for disability shown to be proximately due to, or the result of, a service- connected disorder.  See 38 C.F.R. § 3.310(a).  This regulation has been interpreted by the United States Court of Appeals for Veterans Claims (Court) to allow service connection for a disorder which is caused by a service- connected disorder, or for the degree of additional disability resulting from aggravation of a non service- connected disorder by a service-connected disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown to be present.  38 U.S.C.A. § 1110.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There must be a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

Hypoglycemia

Hypoglycemia involves symptoms resulting from low blood glucose (normal glucose range 60-100 mg/dL) which are either autonomic or neuroglycopenic.  Autonomic symptoms include sweating, trembling, feelings of warmth, anxiety, and nausea.  Neuroglycopenic symptoms include feelings of dizziness, confusion, tiredness, difficulty speaking, headache, and inability to concentrate.  STEDMAN'S MEDICAL DICTIONARY, 861 (27th ed., 2000).  

The Veteran contends that that service connection should be granted because laboratory tests in August 1981 showed an abnormal fasting blood sugar level.  

As a reservist, the Veteran had a quadrennial examination in August 1981.  Urinalysis was negative for albumin and sugar, and the specific gravity was 1.026.  Blood count and fasting blood sugar was within normal limits (WNL).  

The Veteran was afforded a VA examination in September 2010.  He reported that hypoglycemia had its onset in the 1970'she did not recall a hypoglycemic episode or related problems.  He did not refer to any problems since and had no current treatment.  There was no history of hospitalization, trauma, or neoplasm.  There were no current symptoms.  There was no hypogonadism.  There were no significant physical findings.  Urine had a specific gravity of 1.011.  Serum glucose was 90.  Serum creatinine was 1.19.  The diagnosis was a normal examination, no diagnosis.  The examiner explained that there was no diagnosis because there was no current clinical objective evidence of diagnosable disease or pathology and there was no evidence of hypoglycemia in the service treatment records.  

Conclusion

The Veteran's arguments indicate a misunderstanding of a common abbreviation.  He argues that a blood sugar was abnormal in 1981 because it was "WNL."  "WNL," as commonly used in service treatment records and VA medical records means Within Normal Limits.  MEDICAL ABBREVIATIONS, 228 (Neil M. Davis, 7th ed. 1995).  So, when the abbreviation "WNL" appears it is evidence that there is no disability.  It is not evidence that there is something wrong.  

This misunderstanding of basic medical notation highlights the fact that as a lay witness the Veteran does not have the medical training and experience to diagnose a current disability.  In particular, a lay witness does not have the requisite expertise to diagnose a current disability based on normal laboratory findings approximately 30 years ago.  38 C.F.R. § 3.159(a) (2012).  Here, there is no competent medical evidence that the Veteran had hypoglycemia when he filed his claim or at any time since.  

The Veteran was afforded a VA examination.  The claims file was reviewed and pertinent laboratory studies cited.  Based on the laboratory studies and examination, it was the medical opinion of the examiner that the Veteran does not have hypoglycemia.  The medical evidence provides a preponderance of evidence showing the Veteran does not have the claimed hypoglycemia.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Hypertension

Hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2012).  

The report of the December 1952 examination for separation from active service shows the Veteran's blood pressure was within normal limits with systolic pressure of 124 and diastolic pressure of 70.  The examiner reported the Veteran's heart, arteries and veins had no significant abnormalities.  

On the March 1965 examination for separation from reserve service, the Veteran's blood pressure was within normal limits with systolic pressure of 122 and diastolic pressure of 80.  The examiner reported the Veteran's heart and vascular system were normal.  

The reports of the May 1972 and February 1977 quadrennial examinations show the Veteran's blood pressure was within normal limits with systolic pressures of 120 and diastolic pressures of 80.  The examiner reported the Veteran's heart and vascular system were normal.  

On the August 1981 quadrennial examination, the Veteran's blood pressure was within normal limits with a systolic pressure of 122 and a diastolic pressure of 72.  The examiner reported the Veteran's heart and vascular system were normal.  

The Veteran had a VA examination for hypertension in September 2010.  The claims folder was reviewed.  The Veteran reported the onset of hypertension in 2000, when a private physician found elevated blood pressures and diagnosed hypertension.  He was currently on medication and had dizziness as a side effect.  There was no history of hospitalization, hypertensive renal disease, stroke or transient ischemic attack, nose bleed, or headache related to hypertension.  There was no history of heart disease.  The Veteran did report dyspnea with mild exertion.  Possible complications included a cough and nocturia.  The Veteran's blood pressure readings were within normal limits.  Examination disclosed a I/VI murmur over the aortic focus.  Other heart sounds were normal.  It was noted that the EKG disclosed a complete bundle branch block.  Laboratory and X-ray study results were noted.  The diagnosis was essential hypertension of unknown etiology.  The examiner expressed the opinion that hypertension was not caused by or a result of the Veteran's period of active service.  The examiner explained that the Veteran was diagnosed with hypertension in 2000 and there was no evidence of hypertension on active service.  

Conclusion

Service connection may be granted for a disability that had its onset during active service.  It may be assumed that hypertensive cardiovascular disease began during service if it is manifested to a degree of 10 percent or more within the year after 90 days or more active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In this case, the Veteran's only period of 90 days or more active service was from January 1951 to December 1952.  There is no competent evidence that hypertension was manifested during that period of service or to any degree within the following year.  

In fact, the medical records provide a preponderance of evidence showing that the Veteran had normal blood pressure readings for many years after he completed his active service and his hypertension had its onset years later.  In this case, the medical records provide a preponderance of evidence showing that hypertension began long after service and that it was not incurred in service or manifested during the first post service year.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Cataracts, Status Post Surgery

The report of the December 1952 examination for separation from active service shows the Veteran's right and left eyes had no significant abnormalities.  Pupils were equal with normal accommodation to light.  Visual acuity was 20/20 in both eyes.  

On the March 1965 examination for separation from reserve service, the Veteran's visual acuity in both eyes was 20/20.  The examiner reported the Veteran's eyes and ophthalmoscopic findings were normal.  

On the May 1972 quadrennial examination, the Veteran's eyes and ophthalmoscopic findings were normal.  Uncorrected visual acuity was 20/40 on the right and 20/20 on the left, correctable to 20/20 in both eyes.

At the time of the February 1977 quadrennial examination, uncorrected visual acuity was 20/100 on the right and 20/80 on the left, correctable to 20/20 in both eyes.  It was noted that the Veteran's vision was corrected with glasses and there were no problems.  

There were no eye complaints at the time of the August 1981 quadrennial examination.  Visual acuity was 20/200 on the right correctable to 20/20 and 20/100 on the left correctable to 20/20.  The examiner reported the Veteran's eyes and ophthalmoscopic examination were normal.  

The report of the August 2010 VA eye examination shows that the claims folder and all documents were reviewed.  The Veteran reported that cataracts were removed in 2003.  Symptoms in both eyes included burning, stinging, and blurring.  Uncorrected and corrected visual acuity was measured.  Slit lamp examination revealed that the intraocular lens of both eyes had been replaced with implants.  The diagnosis was status post cataract surgery.  

In a December 2010 addendum, the examiner noted that because of a lack of any history of trauma, injury, or medication induced injury, the Veteran's cataracts were more likely than not secondary to normal age related changes.  It was explained that the Veteran was 75 years of age, which was well within the normal range of advanced age related to nuclear sclerosis.  (The service record shows the Veteran was born in March 1928, which would make his age at the time of examination 82.)  

Conclusion

The medical opinion establishes that the cataracts are not in any way related to the Veteran's service.  Here, again, the medical record provides a preponderance of evidence showing that the Veteran's cataracts were no present during service or for many years thereafter.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Residuals of Gallbladder Removal

The report of the December 1952 examination for separation from active service shows the Veteran had no significant abnormalities of his abdomen or viscera.  The reports of the March 1965 examination for separation from reserve service, and the Veteran's May 1972, February 1977 and August 1981 quadrennial examinations do not reflect any gastrointestinal complaints.  The examiners reported the Veteran's abdomen and viscera were normal.  

The report of the September 2010 VA examination for digestive conditions shows that the claims file and medical records were reviewed.  The Veteran reported that he had his gall bladder removed in the 1990's due to problems with nausea, pain, and bloating.  The condition subsequently improved and there was no current treatment.  Otherwise, there was no significant history.  Diagnoses were dyspepsia and cholecystecomy.  The examiner expressed the opinion that the cholecystecomy was not caused by or a result of the Veteran's active service.  It was explained that the gall bladder surgery was in the 1990's, not during active duty or during the year following his active service.  

Conclusion

The medical records establish that the Veteran's gall bladder disorder was not present during his active service.  The medical records and opinion form a preponderance of evidence establishing that the Veteran's gall bladder disorder had its onset years after he completed his active service and was not in any way related to the Veteran's service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Pes Planus

When the Veteran was examined for separation from active service, in December 1952, his feet and gait had no significant abnormalities.  

The Veteran was noted to have third degree pes planus during the March 1965 examination for separation from reserve service.  

The Veteran did not report any foot trouble for the February 1977 and August 1981 quadrennial examinations and the examiner reported the Veteran's feet were normal.  

In a statement received in July 2010, the Veteran asserted that service treatment records verified that pes planus existed from service to the present.  He referenced bilateral pes planus noted on a March 1965 medical examination.  The Board notes that this was years after his active service and that these medical records are essentially evidence of an onset long after the Veteran completed his active service.  

The Veteran's feet were examined by VA in September 2010.  The claims file was reviewed and the Veteran's history discussed.  The examiner noted that the Veteran did not have a significant history of foot pathology, injury, or residual foot complaint.  His predominant complaint was of pain in the proximal right lower extremity associated with a prior injury.  Examination disclosed a mild bilateral symmetric pes planus foot type with mild preservation of the longitudinal arches, bilaterally.  The tibialis and tendo Achilles had normal form and function.  There was no painful motion, edema, weakness, instability, or tenderness in either foot.  Weight bearing was normal without abnormal shoe wear.  Walking ability, standing, ability and walking tolerance were not impaired by the feet themselves.  The assessment was mild bilateral symmetric pes planus foot type, not caused by or a result of military service and less likely as not advanced beyond normal life progression in association with military service.  

Conclusion

The medical records provide the most probative evidence and show that the Veteran did not have pes planus during his 2 years of active service.  It was first manifested some 13 years later, in 1965.  On this issue, the medical records and medical opinion combine to form a preponderance of evidence establishing that pes planus was not present in service or related to the Veteran's active service in any way.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Left Elbow, Left Ankle, Left Thigh, Right Hip, and Left and Right Knee Disabilities

The report of the December 1952 examination for separation from active service does not reflect any joint problems.  The examiner reported the Veteran's extremities, bones, joints, and muscles had no significant abnormalities.  

The reports of the March 1965 examination for separation from reserve service, and the Veteran's May 1972 quadrennial examination do not show any joint complaints.  The upper and lower extremities were normal.  

The Veteran sustained an ankle injury in June 1972.  On June 18, 1972, it was remarked in a sick slip that he should avoid prolonged walking or standing to allow swelling of the ankle to go down.  He was put on quarters for 24 hours.  It was indicated that the injury was not sustained in the line of duty.  The following day, it was again noted that he had an ankle injury.  The next day, it was remarked that the Veteran should do no prolonged standing for two days.  In a clinical record, dated June 21, 1972, it was noted that the Veteran had a painful left ankle.  He had been treated by a private physician prior to going on active duty.  The impression was a left ankle pain, sprain.  An Ace bandage and light duty were recommended.  

A medical record dated in June 1974 shows the Veteran struck his left knee earlier in the day and had knee pain.  Objectively there was good stability and point tenderness over the medial aspect of the left thigh and knee.  The assessment was a contusion of the left knee.  He was treated with an Ace wrap, ice, and Darvon.  

For his February 1977 quadrennial examination, the Veteran gave a history of falling and hitting his right knee on a rock while on active duty in 1952.  He did not report any current symptoms.  There were no complaints relative to the left elbow, left knee, left ankle, left thigh, or right hip.  The examiner indicated the upper and lower extremities were normal.  

The report of the August 1981 quadrennial examination shows the Veteran reported having a painful left elbow for the past several months.  He was presently receiving treatment.  There was no history of injury.  The examiner considered that it was not disabling or incapacitating.  There were no left knee, left ankle, left thigh, right knee, or right hip complaints or findings.  The examiner reported that the upper and lower extremities were normal.  

In February 2008, private physician D. M. H., M.D., reported on his treatment of the Veteran for right sided lower back and right buttock pain.  He discussed lumbosacral abnormalities found on imaging studies.  He did not report any right buttock abnormalities but indicated that thigh pain resolved as a result of back injections.  The doctor did not diagnose a separate right buttock, thigh, or hip disorder; nor did he associate his findings with the Veteran's active service.  

In April 2008, the Veteran claimed that he had a right hip condition due to a right leg muscle tear, bilateral knees, and a left ankle sprain.  He was afforded a VA joints examination in May 2008.  The claims file was reviewed and his history discussed.  He told of having back pain with radiation to the hips.  He currently had no hip issues and denied current symptoms.  Examination disclosed a shortened stride length secondary to his age.  Hip motion was measured.  Repetition did not affect motion.  Muscle strength was normal throughout.  X-rays showed no gross abnormality.  The diagnosis was a stable joint and normal examination of the hips.  

In a statement received in July 2010, the Veteran asserted that service treatment records verified the joint conditions existed from service to the present.  He referenced a left knee contusion with pain in June 1974, a left ankle sprain in June 1972, left thigh pain in June 1974, left elbow pain in August 1981.  The Board notes that none of these incidents are shown to have happened during active service and that these medical records are essentially evidence of an onset long after the Veteran completed his active service.  

The report of the September 2010 VA joints examination shows the claims folder was reviewed.  The Veteran asserted that all of his conditions were due to military service but could not tell when they began.  He reported pain in the left elbow, bilateral knees, left ankle, left thigh, and left hip.  There were no fractures or dislocations in any of the joints.  The Veteran could not give an inciting event for any of the conditions.  He said they had become progressively worse.  There was no history of hospitalization, surgery, trauma, or neoplasm of the joints.  He complained that his left elbow, both knees, left ankle, and right hip had pain, stiffness, weakness, and decreased speed of motion.  

Examination of the left elbow was normal with no crepitus and a full range of motion.  There was no evidence of pain on motion.  The right hip also had a normal examination with no crepitus and a full range of motion.  There was no pain on motion.  The left ankle had no instability, tendon abnormality or angulation.  Dorsiflexion went to 20 degrees and plantar flexion went to 40 degrees with no objective e vidence of pain on motion.  

The right and left knees had crepitation, grinding, and subpatellar tenderness.  There was no instability.  There was no evidence of pain with active motion.  There was no limitation of extension.  Left flexion was limited to 105 degrees and right flexion was limited to 95 degrees.  The Veteran walked with an antalgic gait.  

X-ray studies were reviewed.  Diagnoses were normal bilateral hips, normal left ankle, and normal left elbow.  The examiner also diagnosed bilateral knee osteoarthritis/degenerative joint disease confirmed by imaging.  He expressed the opinion that it was not caused by or a result of nor aggravated by service.  The examiner explained that the Veteran's knee conditions represented normal age related degeneration and there was no evidence that the conditions were caused by or aggravated by active service.  

Conclusion

Initially, the Board notes that the Veteran does not have the medical expertise to diagnose himself.  38 C.F.R. § 3.159(a).  There is no competent medical evidence that he has disabilities of the left elbow, left ankle, left thigh or right hip.  In accordance with its duties under VCAA, VA had the Veteran examined and the examiner concluded that the Veteran does not have the left elbow, left ankle, left thigh or right hip disabilities.  Service connection requires that there must currently be a residual disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There must be a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, there is no competent medical evidence that the Veteran had disabilities of the left elbow, left ankle, left thigh or right hip at anytime during the claim.  The recent VA examination provides the competent evidence on this point.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The Veteran did have degenerative arthritic changes in both knees.  However, the record shows that these were not manifested during service.  The Veteran does not claim and the record does not show any knee injury during his active service.  Arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent or more within the first year following 90 days or more of active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In this case, there is no competent evidence that arthritis was manifested in either knee within the first year after service.  

There is no competent medical evidence supporting the claim.  Rather, the only medical opinion to address the issue is against the claim.  The recent examiner expressed the opinion that the knee disabilities were not caused by or a result of nor aggravated by service.  The examiner explained that the Veteran's knee conditions represented normal age related degeneration and there was no evidence that the conditions were caused by or aggravated by active service.  The Board finds that the recent medical examination and opinion combines with the medical records to result in a preponderance of evidence establishing that the Veteran's knees disabilities were not present in service and that arthritis was not manifested within the first post service year.  Here, again, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Disabilities of the Cervical and Lumbar Spine

The report of the December 1952 examination for separation from active service does not reflect any joint problems.  The examiner reported the Veteran's spine, bones, joints, and muscles had no significant abnormalities.  

The reports of the March 1965 examination for separation from reserve service, and the Veteran's May 1972 quadrennial examination shows the Veteran's spine was normal.  

For his February 1977 quadrennial examination, the Veteran reported that he had intermittent back pain secondary to an injury.  He took medication intermittently for it.  He was hospitalized for back pain in 1972.  The examiner reported the Veteran's spine was normal.  

When the Veteran had his quadrennial examination in August 1981, he gave a history of having back pain since 1972.  He was receiving treatment.  He denied any history of significant back problems or injuries.  The examiner reported the spine was normal.  

Notes from private physician, D.E.G., D.O. show the Veteran was seen in June 2007.  He reported that 2 months earlier he was sitting on a bucket when he fell over and landed on his back.  Shortly thereafter, he stepped in a hole and fell again.  He reported low back pain with radiation down the right lower extremity, which had become more severe over the last two months.  Notes followed the Veteran's back symptoms through November 2007 but did not relate them to his active service.  

In February 2008, private physician D.M.H., M.D., reported on his treatment of the Veteran for right sided lower back and right buttock pain.  He discussed lumbosacral abnormalities found on imaging studies.  He did not report any right buttock abnormalities or associate the back abnormalities with the Veteran's active service.  

The Veteran's spine was examined by VA in September 2010.  The claims file and medical records were reviewed.  The Veteran reported that cervical spine and thoracolumbar conditions began with mild neck and back pain but progressively worsened and motion had become significantly restricted.  There was no specific inciting event.  He denied problems with the cervical and thoracolumbar spine prior to active duty.  His history was discussed.  Symptoms included urinary frequency, erectile dysfunction, leg or foot weakness, falls, fatigue, decreased motion, stiffness, weakness, spasm, and spine pain.  The Veteran located pain over the central neck at the base and over the lower lumbar spine at belt level.  He could not recall the date of onset of pain.  He described the pain as sharp, severe, constant and daily.  

On examination, the Veteran was noted to have a stooped posture.  Head position was normal.  The spine appeared to be symmetrical.  His gait was normal.  There was lumbar flattening and no other abnormal spinal curvature.  The cervical spine had right and left tenderness.  There was no spasm, atrophy, guarding, pain with motion, or weakness.  The thoracolumbar spine also had right and left tenderness.  There was no spasm atrophy, guarding, pain with motion or weakness.  Cervical and thoracolumbar spine motion was measured.  There was no objective evidence of pain on motion or with repetitive motion.  Reflexes were normal.  Sensory examination was normal.  Motor examination was normal.  Muscle tone was normal and there was no atrophy.  Imaging studies were reviewed.  There were multilevel degenerative changes in the cervical spine as well as postoperative and advanced degenerative changes in the lumbosacral spine.  

The diagnoses were cervical spine osteoarthritis/degenerative joint disease confirmed by imaging, cervical spine degenerative disc disease, lumbar spine osteoarthritis/degenerative joint disease confirmed by imaging, and lumbar spine degenerative disc disease.  The examiner expressed the opinion that the conditions were not caused by or a result of nor aggravated by service injuries.  He explained that the conditions represented normal age related degenerative changes and there was no evidence that they were the result of active duty nor was there any evidence that the conditions were aggravated by his service.  

Conclusion

The medical records provide the most probative evidence and show that the Veteran did not have any spine injuries, diseases or other disorders during his active service.  His spine had no significant abnormalities in December 1952.  Arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent or more within the first year following 90 days or more of active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  However, there is no competent evidence of arthritis during the first year after the Veteran finished his active service.  Spinal problems were first manifested many years after he completed his active service.  On this issue, the medical records and medical opinion combine to form a preponderance of evidence establishing that disorders of the cervical and lumbar spine were not present in service or related to the Veteran's active service in any way.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

An Abnormal Blood Count

On the report of the August 1981 quadrennial examination, it was noted that the Veteran's CBC (blood count) was WNL.  As discussed above, this means within normal limits.  It is a normal finding and does not indicate any abnormality.  

A private blood count (CBC) done in January 2008 was reported to have normal findings except for a low red blood cell count of 3.89 x10E6/ul compared to a normal from 4.10 to 5.60.  

In September 2010, the Veteran had a VA examination for blood disorders.  The claims folder was reviewed.  He reported the onset in the 1970's.  He recounted being told he could not give blood because something was wrong with his blood test.  There was no history of spleen disorders, dizziness, syncope, angina, or fatigue.  He had hypertension, which was controlled by medication and dyspnea on mild exertion.  He also gave a history of lightheadedness, weakness, and recurrent infections.  Laboratory studies showed hemoglobin of 12.7, platelets at 167, and a white blood cell count of 6.4.   The diagnosis was normocytic normochromic anemia.  The examiner provided an opinion to the effect that the Veteran's blood count was normal.  The examiner further opined that the condition of normocytic normochromic anemia was not caused by or a result of the Veteran's active service.  It was explained that there were no abnormal blood counts or notes related to the matter in service.  It was commented that the Veteran had borderline asymptomatic normocytic normochromic anemia that was not evident previously.  It was explained that could be a common finding in adults over 65 years of age and in one third of the cases no etiology was found.  

Conclusion

Here again, we have a medical matter that is beyond the Veteran's training and experience.  38 C.F.R. § 3.159(a).  In his March 2010 statement, he notes that a blood count in 1981 was within normal limits.  Why a normal finding years after active service would connect the current abnormality to his active service, ACDUTRA or INACDUTRA he does not explain.  There is no competent medical opinion connecting the current abnormality to service.  

On the contrary, the recent VA examination resulted in a medical opinion against the claim.  That opinion was based on review of the record, examination of the Veteran and current laboratory studies.  Consequently, the Board finds it to be persuasive.  The recent medical examination provides a preponderance of evidence against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Elevated Cholesterol/Triglycerides

The Veteran's cholesterol and triglycerides were reported to be within normal limits on the August 1981 quadrennial examination.  

A private lipid panel, dine in January 2008, showed total cholesterol of 152mg/dL compared to a normal range from 100 to 199; triglycerides of 43 mg/dL compared to a normal range from 0 to 149; HDL Cholesterol of 53 mg/dL compared to a normal range from 40 to 59; VLDL Cholesterol of 9 mg/dL compared to a normal range from 5 to 40; and, LDL Cholesterol of 90 mg/dL compared to a normal range from 0 to 99.  That is, all measures were within normal limits.  There was no elevation.  

The Veteran was afforded laboratory studies in conjunction with his September 2010 examinations.  The report of those examinations shows that the Veteran's claims folder and medical records were reviewed.  The examiner expressed the opinion that elevated cholesterol and triglyceride levels were not caused by or a result of the Veteran's period of active service.  The examiner explained that the Veteran had a single episode of elevated cholesterol and triglycerides in 1981.  That was not while he was on active duty or within a year after he was released from active duty.  Actual fasting cholesterol and triglyceride levels were normal without the use of medication.  

Conclusion

Once more, this is a medical matter that is beyond the Veteran's training and experience.  38 C.F.R. § 3.159(a).  In his March 2010 statement, he notes that the report of the 1981 examination showing cholesterol and triglycerides within normal limits.  He fails to explain why a normal finding years after active service would connect a current abnormality to his active service, ACDUTRA or INACDUTRA.  There is no competent medical opinion connecting a current abnormality to service.  

On the contrary, the recent VA examination and laboratory studies resulted in a medical opinion against the claim.  That opinion was based on review of the record, examination of the Veteran and current laboratory studies.  Consequently, the Board finds it to be persuasive.  The recent medical examination provides a preponderance of evidence against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Abnormal Electrocardiogram (EKG)

In arguments presented in March and July 2010, the Veteran noted that EKG's in 1977 and 1981 were within normal limits.  

The report of the December 1952 examination for separation from service shows the Veteran's heart had no significant abnormalities.  His heart was also found to be normal on examination for separation from reserve service in March 1965.  

In conjunction with his May 1972, February 1977, and August 1981 quadrennial examinations, the Veteran had EKG's which had results within normal limits.  

In February 2004, the Veteran was seen for surgical clearance for eye surgery.  He was known to have aortic insufficiency.  An EKG had a normal sinus rhythm with a complete bundle branch block (unchanged from a previous examination).  In August 2006, the Veteran again had an EKG with a normal sinus rhythm and a complete bundle branch block.  The doctor did not associate the findings with the Veteran's active service.  

The Veteran was afforded a VA heart examination in September 2010.  The claims folder was reviewed.  The Veteran reported that he had an abnormal EKG in 2004, on a preoperative clearance examination.  He had a stable course since then.  A low fat diet had been prescribed but he was not on medication.  There was no history of myocardial infarction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, congestive heart failure, other heart disease, angina, dizziness, syncope, or fatigue.  He had a history of hypertension, dyspnea, and heart murmur secondary to mild aortic insufficiency and regurgitation.  On examination, pulse and blood pressure were within normal limits.  There was no evidence of congestive heart failure or pulmonary hypertension.  The first and second heart sounds were present.  A murmur was heard.  There was a regular rhythm.  The point of maximal impulse was appropriately in the fifth intercostals space in the mid-clavicular line.  There were no other cardiac findings.  There were no abnormal pulmonary or other findings.  An X-ray study disclosed a normal heart size and pulmonary vascularity.  The EKG showed a normal sinus rhythm, left axis deviation, left anterior fascicular block, and left posterior fascicular block (complete bundle branch block).  The diagnosis was complete bundle branch block by EKG.  The examiner expressed the opinion that the Veteran's complete bundle branch block by EKG.  Was not caused by his active service.  The examiner explained that there were no abnormalities in the service treatment records and there was a normal EKG on examination for separation from reserve service in 1981.  The abnormality was an incidental finding by a private cardiologist at an older age.  It was a common finding in older patients due to aging and other etiologies.   

Conclusion

The Veteran has in essence asserted that current abnormal EKG findings are related to normal EKG's in 1977 and 1981.  As a lay witness, the Veteran does not have the medical training and experience to relate the current abnormal findings to normal findings many years ago.  38 C.F.R. § 3.159(a).  Further, 1977 and 1981 were many years after the Veteran completed his active service.  The Board has carefully reviewed the file and finds no competent evidence linking the current EKG abnormality to the Veteran's active service, ACDUTRA or INACDUTRA.  

Cardiovascular disease may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent or more within the first year following 90 days or more of active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In this case, there is no competent evidence that cardiovascular disease was manifested to any extent during the first year after the Veteran completed his active service.  

On the other hand, the VA examination resulted in an opinion against the claim.  This opinion is supported by the record and the examination findings.  It produced a competent and credible explanation relating the abnormality to the Veteran's age.  The record and this opinion provide a preponderance of evidence that outweighs the Veteran's claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

A Disability Manifested by Ear Pain

The Veteran's hearing loss and tinnitus claims were previously adjudicated.  Therefore, this issue is limited to other ear disorders.  The Veteran reports that he was treated for pain in the ear by a private physician in 1981.  In a statement received in July 2010, he asserted that an August 1981 medical examination report verified bilateral ear pain.  This record does not document any ear disorder during the Veteran's active service but provides evidence of an onset long after the Veteran completed his active service.  

On the March 1965 examination for separation from reserve service, as well as the Veteran's the May 1972 and February 1977 quadrennial examinations, there were no ear complaints.  Audiometric examination did not show a hearing loss.  See 38 C.F.R. § 3.385.  The Veteran's ears and drums were found to be normal.  

In conjunction with the August 1981 quadrennial examination, the Veteran supplied a history of treatment by a private doctor for ear pain and a hearing test.  Audiometric findings did indicate a hearing loss.  Examination showed the Veteran's ear canals to be clear and the tympanic membranes to be intact.  The examiner indicated the ears and drums were normal.  

The Veteran was afforded a VA examination of his ears in September 1981.  The claims folder was reviewed.  It was noted that the Veteran served on active duty as an infantry sniper and radio operator.  He reported that ear pain began in the 1970's and persisted through the 1970's and 1980's.  It had reportedly resolved.  It was reported that tinnitus had begun in the 1960's and that right and left ear hearing losses had begun in the 1970's and been constant.  There was no history of trauma, neoplasm, ear pain, vertigo or dizziness, pruritus, balance or gait problems, or ear infection.  Following service, the Veteran worked as an aircraft mechanic.  Physical examination showed no deformity of the auricles or aural polyps.   There were normal external canals, tympanic membrane, and mastoids.  There was no evidence of complications of ear disease or secondary conditions.  A hearing loss was noted.  There were no signs of a staggering gait or imbalance.  The diagnosis was a normal examination, no diagnosis.  The examiner explained that there was no diagnosis because even though there was a symptom, the problem resolved and there was no current clinical objective evidence of a diagnosable disease or pathology related to the Veteran's claimed condition.  


Conclusion

A lay witness is considered to be competent to report what he experiences.  38 C.F.R. § 3.159(a) (2012).  However, he does not have the medical training and experience to diagnose a current disability.  Id.  That requires a medical opinion.  In this case, the Veteran reports seeing a private physician for ear pain in 1981.  That was long after he completed his active service and long before he filed his current claim.  He may well have experienced some ear pain at some time in his life, but there is no competent medical evidence that he had any ear disability when he filed his claim or since filing his claim.  In fact, the VA ear examination shows there is no current ear disability.  In the absence of a current disability, there is no basis for service connection.  Here, the medical evidence provides a preponderance of evidence showing there is no ear disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

A Rash on the Back 
Claimed as a Result of Exposure to Ionizing Radiation/and or Mustard Gas

The Veteran has referred to exposure to ionizing radiation and mustard gas in connection with his claim for a rash on his back.  Despite the request for more information, he has not provided any information to verify ionizing radiation or mustard gas exposure.  Moreover, the claimed cause is no longer relevant, because the medical evidence shows he does not have the claimed disability.  

The Veteran's skin had no significant abnormalities when he was examined for separation from active service in December 1952.  The reports of the March 1965 separation examination and the May 1972, February 1977, and August 1981 quadrennial examinations do not reflect any complaints of a rash on the back.  The examinations repeatedly showed the Veteran's skin was normal.  

The Veteran had a VA skin examination in September 2010.  The claims folder was reviewed.  The Veteran reported that the rash began following his return from Korea in 1952.  He stated that he saw a private dermatologist who gave him a topical medication and the condition was in remission for more than a year.  He reported the condition followed an intermittent course with itching and scaling.  Examination disclosed a round area on the left ankle with scaling and dryness of approximately 3 centimeters diameter, without redness, rash, or warmth to the touch.  There was no rash on the Veteran's back area.  The diagnosis was eczema on the left lower extremity.  It was restated that there was no rash on the back area noted on examination.  The examiner also commented that there was no evidence on file of exposure to ionizing radiation and/or mustard gas exposure on the service treatment records.  The examiner provided an opinion to the effect that the Veteran's skin condition, eczema of the left lower extremity, was not caused by or a result of his period of active service.  It was explained that there was no previous evidence of eczema in the service treatment records.  Also, eczema or skin dryness is a common condition in the elderly due to skin aging changes.  It was also noted that there was no evidence on file of exposure to ionizing radiation and/or mustard gas exposure.   

Conclusion

Again, the Board notes that there must be a current disability.  See Brammer, Gilpin, McClain.  Since there is no competent medical evidence that the Veteran has a rash on his back and there is no competent evidence that a rash on his back was present at any time during the claim, a basic requirement for service connection is not met.  The Board has considered the Veteran's statements, but the medical records and reports provide a preponderance of the competent diagnostic evidence showing the Veteran does not have the claimed disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Prostatitis, Status Post Surgery, to Include as a Result of Asbestos Exposure

The report of the December 1952 separation examination shows the Veteran's genitourinary system had no significant abnormalities.  

There were no urinary complaints on the March 1965 examination for separation from reserve service, or on the Veteran's May 1972 or February 1977 quadrennial examinations and the Veteran's genitourinary system was reported to be normal on each examination.  On the August 1981 quadrennial examination, the Veteran reported frequent urination.  Urinalysis had normal results with a specific gravity of 1.026 and negative for albumin and sugar.  The Veteran's genitourinary system was reported to be normal.  

Records from a private urologist cover a period from April 2004 to November 2007 and show various urinary complaints, findings and diagnoses.  However, the doctor did not link any current disability to the Veteran's active service.  

The Veteran was seen by a private urologist in January 2008.  For follow up for benign prostatic hypertrophy.  The doctor did not link the condition to the Veteran's active service.  

The Veteran's claims file and medical records were reviewed for his September 2010 VA genitourinary examination.  He reported the onset of prostatitis in the 1970's, with voiding problems.  He saw a urologist and was diagnosed with prostate problems.  He had enlargement with 6 to 7 episodes of urinary tract infection per year.  The course had been stable since onset.  He had had two transurethral resections of the prostate (TURP) and was on medication.  He reported lower abdominal or pelvic pain.  Urinary symptoms included urgency, hesitancy, weak or intermittent stream, dysuria, dribbling, straining to urinate, urine retention, frequency was a daytime voiding interval of less than an hour, and nocturia with voiding 5 or more times a night.  On examination, the bulbocavernosus reflex (anal wink) was absent, the cremasteric reflex was decreased and the prostate was enlarged and boggy.  Other findings were normal.  Laboratory results were reviewed.  The diagnosis was benign prostatic hyperplasia.  The examiner expressed the opinion that the Veteran's benign prostatic hyperplasia (BPH) was not caused by or a result of the Veteran's period of active service.  It was explained that there was no evidence of BPH during his active duty.  It was also commented that there was no evidence of asbestos exposure in the service treatment records.  

Conclusion

The medical records show that there is no continuity of symptoms linking the Veteran's current prostate disability to his active service.  Many years and normal findings passed between his active service and the onset of his prostate problems.  There is no competent medical opinion linking the current disability to service.  The only medical opinion on point is against a connection between service and the current prostate disability.  Once again, the medical records and recent medical examination and opinion combine to provide an overwhelming preponderance of evidence to the effect that the Veteran's benign prostatic hypertrophy is no connected to his active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

A Psychiatric Disability, to Include Posttraumatic Stress Disorder (PTSD).

The Veteran served in combat in Korea and was awarded a Combat Infantryman Badge.  No psychiatric problems were reported when he was examined for separation from active service in December 1952.  

The March 1965 examination for separation from reserve service, as well as the Veteran's May 1972, February 1977, and August 1981 quadrennial examinations do not reflect any psychiatric complaints or findings.  The Veteran's psychiatric status was repeatedly reported to be normal.  

The Veteran had a VA PTSD examination in September 2007.  All records were reviewed, including the claims folder.  The Veteran reported that his wife told him he became mad too easily and that had gradually increased over time.  He stated that there were no other symptoms.  He said he was bothered by loud noises or if someone walked behind him or touched him.  He did not remember any nightmares but thought he had one about every 6 months.  He responded that he did not have flashbacks.  The only time he felt really bad was when he saw a movie.  He did not watch the news because it upset him.  The Veteran's history was set forth at length.  As to a stressor the Veteran considered particularly traumatic, he recounted the time they tried to kill his company commander right next to him in June 1952.  The Veteran was his radio operator.  He did not know if he killed anyone directly.  He did see others killed.  He sometimes had to carry wounded.  He did fear for his life.  The Veteran worked several jobs after service.  He finally worked as a civil service mechanic for 25 years before retiring in 1988.  He was married in 1958.  He had two boys and two grandchildren.  He had a good relationship with his wife and children.  Socially he centered with his family but did not avoid others.  He used to like to hunt quite a bit but as he had gotten older felt he could not do it as well.  He had a period of heavy alcohol use, but stopped and it had not been a problem for many years.  

Mental status examination showed thought processes were logical and goal directed.  He did have some intrusive thoughts and memories of Korea, but only if prompted by news events, etc.  He generally did not have them.  He denied delusions and hallucinations.  Eye contact was good.  He denied suicidal or homicidal thoughts.  Personal hygiene and other basic activities of daily life were well maintained.  He was oriented to person, place, and time.  Short term memory was somewhat problematic.  As he put it, "I forget a lot of things."  Long term memory was intact.  There was no obsessive or ritualistic behavior.  Speech was normal.  Panic attacks were denied.  He said he became depressed sometimes, about once a month.  There was no significant amount of anxiety.  He reported increased irritability and anger.  He was less patient than he used to be.  Sleep was affected by bathroom breaks.  Typically, he got 8 hours sleep and did reasonably well with no complaints of nightmares.  

The examiner noted that the Veteran's combat experiences would meet the criteria for a PTSD stressor; however, he did not appear to meet any of the other criteria for PTSD.  The Axis I diagnosis was depressive disorder, not otherwise specified.  The examiner again noted the Veteran's combat service and repeated that his service did not result in PTSD.   

The Veteran was afforded another VA PTSD examination in September 2010.  The claims file and medical records were reviewed.  It was noted that the Veteran had had back and prostate surgery.  His current medical problems included an enlarged prostate, hearing loss, hypertension, and back pain.  He had been married for 52 years but his wife had died 6 months earlier from the complications of diabetes.  He currently lived with a teen-aged granddaughter and grandson.  There was no history of suicide attempts, violence, or substance abuse.  

Mental status examination showed the Veteran to be clean, neatly groomed, and appropriately dressed.  Psychomotor activity and speech were unremarkable.  He was cooperative, friendly, relaxed, and attentive.  His affect was normal and his mood was good.  His attention was intact.  Tests of mental functioning had normal results.  He was oriented as to person, time, and place.  Thought processes and content were unremarkable.  There were no delusions or hallucinations.  He understood the outcome of behavior.  Intelligence was average.  He understood that he had a problem.  He slept well but got up frequently to urinate.  There was no inappropriate, obsessive, or ritualistic behavior.  He interpreted proverbs appropriately.  There were no panic attacks.  There were no suicidal or homicidal thoughts.  Impulse control was good.  He was able to maintain his personal hygiene.  There were no problems with activities of daily living.  Immediate memory was mildly impaired, but recent and remote memories were normal.  No PTSD symptoms were present.  

There was no Axis I diagnosis.  The examiner explained that there was no psychiatric diagnosis found on the examination because the Veteran was mentally stable and doing well in overall activities and highly functioning at age 82.  

Conclusion

Fortunately, not everyone who serves in combat comes away with a psychiatric disorder.  Some people have the ability to deal with stressful situations, put them behind them, and go on with their lives.  In this case, although the Veteran served in combat and was awarded a Combat Infantryman Badge, he does not have PTSD.  It is not enough to show injury during service, there must currently be a residual disability.  Brammer; Gilpin; McClain.  In this case, there is no competent evidence that the Veteran had PTSD when or since he filed his claim.  In the absence of a current disability at anytime during the claim, service connection for PTSD must be denied.  

The Veteran does not have the medical training and experience to diagnose himself.  38 C.F.R. § 3.159(a).  Consequently, the medical examination and opinion provide the preponderance of evidence in this case.  Since that preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  


ORDER

Service connection for hypoglycemia is denied.  

Service connection for hypertension is denied.  

Service connection for cataracts, status post surgery is denied.  

Service connection for gallbladder removal is denied.  

Service connection for pes planus is denied.  

Service connection for left elbow disability is denied.  

Service connection for left knee disability is denied.  

Service connection for left ankle disability is denied.  

Service connection for left thigh disability is denied.  

Service connection for right knee disability is denied.  

Service connection for right hip disability is denied.  

Service connection for lumbar spine disability is denied.  

Service connection for cervical spine disability is denied.  

Service connection for disability manifested by abnormal blood count is denied.  

Service connection for disability manifested by elevated cholesterol/triglycerides is denied.  

Service connection for disability manifested by abnormal electrocardiogram (EKG) is denied.  

Service connection for disability manifested by ear pain is denied.  

Service connection for a rash on back as a result of exposure to ionizing radiation/and or mustard gas exposure is denied.  

Service connection for prostatitis, status post surgery, to include as a result of asbestos exposure is denied.  

Service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD) is denied.  


REMAND

The September 2010 pulmonary function test resulted in a DLCO (Diffusion Capacity of the Lung for Carbon Monoxide) of 73.  See 38 C.F.R. § 4.96.  That is sufficient for a 10 percent rating under Diagnostic Codes 6600 (Chronic Bronchitis), 6603 (Pulmonary Emphysema), and 6604 (Chronic Obstructive Pulmonary Disease).  38 C.F.R. § 4.97 (2012).  Nevertheless, the examiner reported a normal examination with no diagnosis and explained that there was no diagnosis because although there were symptoms there was no current clinical objective evidence of diagnosable disease or pathology.  Because that opinion does not agree with the pulmonary function test results, it is appropriate to offer the Veteran another examination.  

In June 2010, the Board remanded the case for medical examinations and opinions, including the nature and etiology of any GERD.  The Veteran was given a VA examination for digestive disorders in September 2010.  The examiner provided an opinion for the gall bladder removal residuals but did not provide the requested opinion relative to the GERD.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders and VA has a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Because the examiner failed to provide the requested medical opinion, this issue must be remanded for that opinion.  

Accordingly, the claims for service connection for connection for pulmonary disability, to include as due to exposure to ionizing radiation, and GERD, including as due to exposure to mustard gas, are REMANDED for the following action:

1.  The Veteran should be scheduled for a VA respiratory examination.  The claims folder should be made available to the examiner for review in conjunction with the examination.  A current pulmonary function test and any other tests or studies the examiner may deem to be appropriate should be done.  The examiner should respond to the following with complete explanations.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  Otherwise, it means a probability of 50 percent or more.  When the evidence is evenly divided, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.102 (2012).  

a.  What was at least as likely as not the cause of the reduced DLCO found on the September 2010 VA pulmonary function test?  What was at least as likely as not the diagnosis?  Please explain.  

b.  Does the Veteran still have abnormal pulmonary function test results?  If so, please express a diagnosis.  If there is no current pulmonary diagnosis, please so state.  In either event, please explain.  

c.  If the Veteran has a current pulmonary diagnosis, please express an opinion as to whether it is at least as likely as not the result of disease or injury during the Veteran's active service.  Please explain.  

2.  The claims folder should be returned to the examiner who did the September 2010 VA digestive disorders examination.  He should be requested to provide an opinion as to whether it is at least as likely as not that the Veteran's GERD began during his active service.  If the examiner who did the September 2010 examination is not available, a similarly qualified clinician can review the claims file and medical records and provide the opinion.  If the examiner cannot respond without further examination or testing, such testing or examination should be scheduled.  

3.  Thereafter, the agency of original jurisdiction (AOJ) should readjudicate the pulmonary disability claim in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


